This opinion will be unpublished and
                        may not be cited except as provided by
                        Minn. Stat. § 480A.08, subd. 3 (2014).

                             STATE OF MINNESOTA
                             IN COURT OF APPEALS
                                   A14-1547

                                 State of Minnesota,
                                    Respondent,

                                         vs.

                                Steven Joseph Mahne,
                                     Appellant.

                              Filed September 8, 2015
                                     Affirmed
                                Cleary, Chief Judge

                             Wright County District Court
                              File No. 86-CR-12-2454


Lori Swanson, Attorney General, St. Paul, Minnesota; and

Thomas N. Kelly, Wright County Attorney, Greg T. Kryzer, Shane E. Simonds, Assistant
County Attorneys, Buffalo, Minnesota (for respondent)

Charles L. Hawkins, Minneapolis, Minnesota (for appellant)



      Considered and decided by Halbrooks, Presiding Judge; Cleary, Chief Judge; and

Schellhas, Judge.
                          UNPUBLISHED OPINION

CLEARY, Chief Judge

         The state charged appellant with criminal refusal to submit to a chemical test. The

district court issued a pre-trial suppression order concluding that appellant could not

present a reasonable-refusal defense. After a trial on stipulated facts, the district court

found appellant guilty of criminal test refusal. Because the potential prejudice of the

refusal evidence outweighed any limited probative value, we affirm.

                                          FACTS

         On April 26, 2012, a state trooper stopped appellant Steven Joseph Mahne for

multiple driving and vehicle violations. The trooper observed indicia of alcohol use and

eventually arrested appellant for suspected driving while impaired (DWI). The trooper

read appellant the implied consent advisory, at which time appellant attempted to contact

an attorney. Appellant was unable to speak with an attorney, and he refused to submit to

a breath test, stating that his reason for refusing was his “right” to do so. The trooper

explained that refusal to test is a crime, and appellant said that he understood it was a

crime.

         The state charged appellant with refusal to submit to a chemical test under Minn.

Stat. § 169A.20, subd. 2 (2010), third degree DWI under Minn. Stat. § 169A.20,

subd. 1(1) (2010), and driving in violation of restrictions under Minn. Stat. § 171.09,

subd. 1(f) (2010).




                                              2
       Appellant agreed to a trial on stipulated facts under Minn. R. Crim. P. 26.01,

subd. 3. Before trial, the state brought a motion in limine prohibiting “any questions,

argument, or presentation of a ‘reasonable refusal’ defense” from appellant. Appellant

countered by submitting a proposed jury instruction stating:             “If you find that

[appellant’s] exercise of his constitutional right was reasonable he is not guilty of refusal

to submit to testing.” Appellant made an offer of proof, clarifying that he would “testify

that the reason he said it was his right to refuse was because he believed police needed a

search warrant to obtain a test from him and that he believed that right was a

Constitutional right not to be subjected to a search or a seizure from his person.”

       The district court granted the state’s motion and held, in part, that appellant’s

“offer of proof regarding his reason for refusing is not reasonable and not supported by

the facts, statute or case law.” The district court did not limit appellant’s testimony on

any other subjects. Because appellant would not be allowed to present questions or

arguments supporting a reasonable-refusal defense, he agreed to a trial on stipulated facts

and the state agreed to dismiss all charges except for refusal to submit. The district court

found appellant guilty of refusal to submit to a chemical test. This appeal followed.

                                     DECISION

                                             I.

       Appellant argues that the district court violated his right to due process by limiting

his ability to present a complete defense. We must decide two issues regarding the

district court’s evidentiary ruling: (1) whether the district court erred by holding that



                                             3
appellant could not present a reasonable-refusal defense on these facts, and (2) whether

the district court’s ruling violated appellant’s right to present a complete defense.

       This court reviews a district court’s evidentiary rulings under an abuse of

discretion standard even when it is claimed that excluding the evidence deprived the

defendant of the constitutional right to present a complete defense. State v. Penkaty, 708

N.W.2d 185, 201 (Minn. 2006). “Due process requires that every criminal defendant be

afforded a meaningful opportunity to present a complete defense.” State v. Munt, 831

N.W.2d 569, 583 (Minn. 2013) (quotation omitted).

       However, the defendant “must comply with procedural and evidentiary rules

designed to ensure both fairness and reliability in the ascertainment of guilt and

innocence.” Id. (quotation omitted). “A defendant has no constitutional right to present

irrelevant evidence. Evidence that is not relevant is inadmissible.” State v. Woelfel, 621

N.W.2d 767, 773 (Minn. App. 2001) (quotation and citations omitted), review denied

(Minn. Mar. 27, 2001). Minnesota Rule of Evidence 403 excludes relevant evidence if

the probative value of that evidence is “substantially outweighed by the danger of unfair

prejudice, confusion of the issues, or misleading the jury.”

       If exclusion of evidence violates a defendant’s constitutional right to present a

defense, the decision will be reversed unless it is harmless beyond a reasonable doubt.

State v. Cram, 718 N.W.2d 898, 904 (Minn. 2006) (quoting State v. Kelly, 435 N.W.2d

807, 813 (Minn. 1989)). And although appellant voluntarily waived his right to a jury

trial, he did so only after a pre-trial suppression order, and this court may reverse for a



                                              4
new trial if the pre-trial order was prejudicial. See State v. Wiltse, 386 N.W.2d 315, 318

(Minn. App. 1986) (reversing a trial based on stipulated facts for a jury trial after a valid

waiver because of a prejudicial pre-trial suppression order), review denied (Minn. June

30, 1986).

       A.     Appellant could not reasonably refuse the chemical test based on his
              belief that he had a constitutional right to refuse

       The district court held that reasonable refusal was unavailable as an affirmative

defense to criminal test refusal as a matter of law, and, even if it were available, that the

defense was inapplicable to the facts of this case. Minn. Stat. § 169A.20, subd. 2,

provides that it is a crime for a person to refuse to submit to a chemical test. There are no

affirmative defenses to criminal test refusal under section 169A.20. However, under the

civil statute, a defendant may assert the affirmative defense that the “refusal to permit the

test was based upon reasonable grounds.” Minn. Stat. § 169A.53, subd. 3(c) (2014).

This court has implied that reasonable refusal is an affirmative defense in a criminal case

by stating that a jury instruction “was a substantially correct statement of the law” when

it informed the jury that a defendant who reasonably refused to submit to testing could be

found not guilty. State v. Johnson, 672 N.W.2d 235, 242-43 (Minn. App. 2003), review

denied (Minn. Mar. 16, 2004).

       Assuming that reasonable refusal is potentially available as an affirmative defense

in a criminal case, appellant cites no legal precedent establishing that a driver may avoid

a criminal penalty for refusing to take a chemical test because he believes that he has a

constitutional right to refuse. And in light of the implied-consent advisory, reasonable


                                             5
refusal was not available as an affirmative defense here. A trooper read appellant the

implied-consent advisory before he refused to submit to a chemical test. The advisory

stated that Minnesota law requires a person to submit to a chemical test if the person is

under arrest for DWI, and that refusal to take the test is a crime. Appellant therefore

knew that he was required to take the test under Minnesota law. Appellant’s belief that

the implied-consent law was unconstitutional was not a reasonable ground for refusal.

Cf. State, Dep’t of Pub. Safety v. Lauzon, 302 Minn. 276, 277, 224 N.W.2d 156, 157

(1974) (holding that it was unreasonable for defendant to refuse test based on attorney’s

advice where police “clearly informed defendant, both before and after he talked with

counsel, that if he did not permit testing, he would lose his license”).

       B.     The district court did not abuse its discretion by concluding that
              appellant could not present evidence in support of a reasonable-refusal
              defense

       The district court prohibited appellant from asking questions or making arguments

in support of a reasonable-refusal defense. The district court did not clearly explain

whether it was excluding evidence in support of a reasonable-refusal defense because it

was irrelevant or because it would mislead the jury. Appellant argues that he had a

constitutional right to offer evidence regarding his reason for refusal even if the evidence

did not support a defense.

       Appellant cites a handful of cases that support the proposition that he has a right to

explain his actions to a jury. See, e.g., State v. Brechon, 352 N.W.2d 745, 751 (Minn.

1984) (“We deem it fundamental that criminal defendants have a due process right to



                                              6
explain their conduct to a jury.”). But those same cases establish that that right is limited

to relevant and admissible evidence.      See id. (“The court should exclude irrelevant

testimony and make other rulings on admissibility as the trial proceeds.”).

       The district court did not abuse its discretion by granting the state’s motion in

limine. The potential prejudice of appellant’s testimony substantially outweighed the

probative value because of the danger of misleading the jury. Appellant would have

testified that he believed he had a constitutional right to refuse to take a chemical test.

But a trooper informed appellant that his failure to take the test was a crime, and supreme

court precedent establishes that appellant did not have a constitutional right to refuse the

chemical test. See State v. Bernard, 859 N.W.2d 762, 772 (Minn. 2015) (“[W]e hold that

a warrantless breath test of [appellant] would have been constitutional under the search-

incident-to-arrest exception to the Fourth Amendment’s warrant requirement.”).

Additionally, the jury could have interpreted appellant’s testimony as an opinion about a

legal matter, which could have misled or confused the jury. See State v. Saldana, 324

N.W.2d 227, 230 (Minn. 1982) (stating that opinions involving legal analysis “are

deemed to be of no use to the jury”). The district court therefore did not abuse its

discretion by excluding the evidence.

                                             II.

       In his brief, appellant argued that the Minnesota Supreme Court erred in

determining that a warrantless breath test did not violate the Fourth Amendment because

it fell under the search-incident-to-valid-arrest exception. Appellant withdrew this issue



                                             7
at oral argument in light of Bernard and State v. Bennett, ___ N.W.2d ___, ___, 2015 WL

4508363, at *3 (Minn. App. July 27, 2015) (holding that Minnesota’s test-refusal statute

does not violate the unconstitutional-conditions doctrine by imposing a criminal penalty).

      Affirmed.




                                            8